EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Eric Jones on 3/11/21
IN THE CLAIMS, cancel claims 16-20, and amend claims 1 and 6 as follows: 

1. (Currently Amended) The method of generating bubbles of a first fluid in a second fluid, the method comprising: 
	flowing a stream of the second fluid through a microfluidic channel;
	injecting a stream of the first fluid into the microfluidic channel through an aperture such that bubbles of the first fluid form in the second fluid; and
	sonicating the microfluidic channel with ultrasound using an ultrasound source so as to cause the bubbles formed at the aperture to divide; 
	wherein the ultrasound has a frequency corresponding to a resonance of the microfluidic channel.  

6. (Currently Amended) A method according to claim 1, further comprising: 
	measuring the impedance and/or phase angle of [[an]]the ultrasound source sonicating the microfluidic channel; 
	wherein the frequency corresponding to a resonance of the microfluidic channel is determined based on measuring impedance and/or phase angle.  



Allowable Subject Matter
Claims 1, 2, 3, 4, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, and 21 are allowed. Regarding claim 1, the prior art is silent to the method of generating bubbles with the steps of flowing a second fluid through a second channel, sonicating the channel with ultrasound to cause bubbles to form at an aperture, wherein the ultrasound has a frequency corresponding to a resonance of the microfluidic channel as claimed in independent claim 1. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANSHU BHATIA whose telephone number is (571)270-7628.  The examiner can normally be reached on Monday - Friday 11 a.m. to 7:30 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571)272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Anshu Bhatia/
Examiner, Art Unit 1774